Citation Nr: 0948884	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee (claimed as right knee disorder).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypothyroidism 
(claimed as thyroid disorder).

4.  Whether new and material evidence has been submitted that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension.

5.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated at 10 percent.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to 
September 1953 and from October 1961 to August 1962, with 
subsequent service in the Air Force Reserves.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for degenerative joint disease of the right knee 
(claimed as right knee disorder), a heart disorder, and 
hypothyroidism (claimed as thyroid disorder), and declined to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  An April 2006 rating decision 
denied the Veteran's claim for an increased rating for 
bilateral tinnitus, to include separate ratings for both 
ears.  Timely appeals were noted from those decisions.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
degenerative joint disease of the right knee had its onset or 
is otherwise related to the Veteran's periods of active 
service, or to a period of active duty for training (ACDUTRA) 
or inactive duty for training (INACDUTRA).

2.  A preponderance of the evidence is against a finding that 
a heart disorder had its onset or is otherwise related to the 
Veteran's periods of active service, or to a period of 
ACDUTRA.

3.  A preponderance of the evidence is against a finding that 
hypothyroidism had its onset or is otherwise related to the 
Veteran's periods of active service, or to a period of 
ACDUTRA.

4.  A September 1995 rating decision denied service 
connection for hypertension on the basis that it was not 
present in service and did not manifest to a compensable 
degree within one year of service.

5.  The evidence received since the September 1995 decision 
does not raise a reasonable possibility of substantiating the 
claim.

6.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.  

7.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected tinnitus is so 
exceptional or unusual as to warrant a rating in excess of 
schedular standards.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

2.  A heart disorder was not incurred or aggravated in 
service.  38 U.S.C.A.           §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

3.  Hypothyroidism was not incurred or aggravated in service.  
38 U.S.C.A.            §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

4.  The September 1995 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

5.  Evidence received since the September 1995 rating 
decision is not new and material, and the Veteran's service 
connection claim for hypertension is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  There is no legal basis for the assignment of separate 
ratings for each ear affected by tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

7.  The evidence fails to show entitlement to an 
extraschedular evaluation for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.25, 
4.87 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2004 and January 2005, 
the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
the January 2005 letter.  In April 2006, the Veteran was 
notified of the way initial disability ratings and effective 
dates are established.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain medical nexus opinions with 
respect to the claims of service connection for a right knee 
disability, a heart disorder, and hypothyroidism, because 
there is no evidence of pertinent disability in service or 
for several years following service.  Thus, while there are 
current diagnoses of the claimed disabilities, there is no 
true indication that they are associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of knee, cardiac, and 
endocrine pathology in active service and the first 
suggestion of pertinent disability many years after active 
duty, relating these disabilities to service would certainly 
be speculative.  There is also no evidence that the 
disabilities were incurred during a period of ACDUTRA or 
INACDUTRA.  

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A (a)(2).  

The Veteran has also not been examined in conjunction with 
his application to reopen a previously denied claim for 
service connection for hypertension; however, in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  38 U.S.C. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not 
have a duty to provide the Veteran a VA examination if the 
claim is not reopened.  

VCAA notice is not required for the Veteran's increased 
rating claim because it involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

The Board is satisfied that the duties to notify and assist 
have been met.

New and Material Evidence

Service connection for hypertension was initially denied by 
rating decision dated September 1995, on the grounds that 
there was no evidence of hypertension in service or 
manifestations of the disorder to a compensable degree within 
one year of the Veteran's discharge.  The rating decision was 
not appealed and is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

The Veteran filed an application to reopen the claim of 
service connection for hypertension in January 2004.  The 
newly received evidence includes various post-service medical 
records from both VA and non-VA providers, indicating that 
the Veteran is currently being treated for hypertension.  
None of the treatment providers related the Veteran's 
hypertension to his service or gave a date of onset.  The 
application to reopen was denied by rating decision dated May 
2005, on the basis that no new and material evidence had been 
submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in September 1995, either by itself or when considered with 
the previous evidence of record, that relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156.  The recently submitted VA and non-VA 
medical records are new, as they were not previously 
considered, but they are not material to the claim, as they 
provide no competent evidence that hypertension had its onset 
during service or manifested to a compensable degree within 
one year of the Veteran's discharge from service.  Thus, they 
do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of establishing the claim.  

The Veteran indicated in June 2006 that he was denied the 
opportunity to re-enlist in the Air Force Reserves in 1984 
due in part to hypertension, but service records show that 
the Veteran did not leave the Reserves until approximately 
1989, and there is no evidence that he retired due to 
hypertension incurred during active service or ACDUTRA.  As 
no new and material evidence has been submitted since the 
last final denial of the Veteran's claim, the claim is not 
reopened.

Increased Rating

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2.

Service connection was granted for tinnitus in August 2004, 
and the Veteran was assigned a 10 percent rating, the maximum 
allowable under the applicable regulation.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003); see also Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran did 
not appeal that decision and it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

The present claim for an increased rating was filed in August 
2005.  By rating decision dated April 2006, the Veteran's 
claim for separate ratings for both ears affected by tinnitus 
was denied.     

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

In view of the foregoing, the Board concludes that, in this 
case, the applicable version of Diagnostic Code 6260 
precludes an evaluation in excess of 10 percent for tinnitus.  
The Veteran's claim was filed in August 2005, after the June 
2003 revision to the applicable regulation.  

In his December 2006 substantive appeal, the Veteran argued 
that the pre-June 2003 regulations are applicable to his 
claim, as he has had a claim pending since "December 2002."  
It is true that the Veteran's claim for service connection 
for tinnitus was filed prior to June 2003.  However, the 
August 2004 rating action granting service connection for 
tinnitus and assigning a 10 percent disability evaluation was 
not appealed and is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  The claim 
presently on appeal was filed in August 2005.  Therefore, the 
post-June 2003 interpretation of Diagnostic Code 6260 
applies, and the Veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has not claimed, and the record does not show, 
that the Veteran is entitled to an extraschedular rating 
under 38 C.F.R. §§ 3.321(b) (1).  The Board must address 
referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service, under 38 C.F.R.§ 3.321 
(b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence of record 
does not demonstrate that the Veteran's service-connected 
tinnitus presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
for training (INACDUTRA) during which the appellant was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R.          § 3.6(a).  ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the 
Reserves.  38 U.S.C.A.                    § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R.     § 3.6(d)(4).
 
The Veteran has been diagnosed with degenerative joint 
disease of the right knee and hypothyroidism.  He has also 
received several diagnoses of cardiac disorders over the 
years, including aortic and mitral valve stenosis and dilated 
left and right atria.

A review of the Veteran's service treatment records has 
failed to show any evidence of a right knee disorder, a heart 
disorder, or a thyroid disorder during active service, 
ACDUTRA or INACDUTRA.  Medical examinations dated March 1950, 
April 1956, October 1961, April 1962, February 1965, May 
1966, February 1968, January 1969, February 1970, April 1971, 
February 1974, February 1977, and March 1981 were all 
negative for pathology related to the knee, heart, or 
thyroid.  

The first diagnosis of degenerative joint disease of the 
right knee was made in February 2003, years after the 
Veteran's discharge from active duty.  A private evaluation 
dated November 1983 found that the Veteran had angina and 
"possible vasospasm" with a "low probability of coronary 
artery disease."  A clinical note dated November 1989 notes 
a "history of probable hypothyroid" but does not give the 
date of onset.  The Veteran has been treated for these 
disorders by a variety of physicians over the years; however, 
no treatment provider has provided an opinion as to their 
etiology.  There is also no evidence that the Veteran ever 
advised his treatment providers that his claimed disabilities 
were the result of service.    

On review, the Board finds that the medical evidence is 
against a finding that degenerative joint disease of the 
right knee, a heart disorder, or hypothyroidism had its onset 
or is otherwise related to the Veteran's periods of active 
service.  The Veteran's service treatment records are silent 
for treatment of these disorders, and his subsequent reserve 
examinations are likewise negative for musculoskeletal, 
cardiac, or endocrine abnormalities.  The first evidence of 
degenerative joint disease of the right knee is dated 
February 2003, years after the Veteran's discharge from 
active service and his retirement from the Air Force 
Reserves.

The earliest records referencing cardiac and thyroid 
abnormalities are dated November 1983 and November 1989, when 
the Veteran was still a member of the Air Force Reserves.  
However, a disease incurred during reserve service may not be 
service connected unless it was incurred during a period of 
active duty for training (ACDUTRA). 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  The available service records do not 
reflect, and the Veteran has not alleged, that his cardiac 
disorder and hypothyroidism were incurred during a period of 
ACDUTRA.  

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran has not provided any lay evidence linking his 
right knee disorder or his hypothyroidism to service, nor has 
he alleged a continuity of symptomatology since service.  On 
his various Reports of Medical History, dating from 1950 to 
1981, he denied a right knee disability or endocrine 
symptomatology.  The Veteran has also not advised any of his 
treatment providers that his disorders had an onset during 
service.

On his June 2006 substantive appeal, the Veteran stated that 
he had been denied the opportunity to re-enlist in the Air 
Force Reserves in 1984 because of "irregular heartbeat."  
However, the Board finds that the Veteran's allegations of an 
incurrence of a heart disorder during Reserve service, and a 
continuity of symptomatology from that time, are not 
consistent with the evidence of record.  The Veteran's 
service records show that he did not formally retire from the 
Air Force Reserves until October 1991, well after the date he 
claimed he was denied the opportunity to re-enlist.  A 
November 1989 clinical note makes reference to possible 
cardiac abnormalities, but makes no reference to a date of 
onset, and at that time the Veteran did not allege onset 
during active service or a period of ACDUTRA.  After weighing 
the lay and medical evidence, the Board finds that the lay 
evidence as to in-service incurrence and continuity of 
symptomatology lacks credibility and is therefore of limited 
probative value here.

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's degenerative joint disease of the 
right knee, hypothyroidism, and heart disorder are causally 
related to active service.  Thus, the benefit of the doubt 
rule is 


not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee (claimed as right knee disorder) is 
denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for hypothyroidism (claimed 
as thyroid disorder) is denied.

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for hypertension is not reopened.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include separate ratings for each ear, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


